Citation Nr: 1453770	
Decision Date: 12/05/14    Archive Date: 12/10/14

DOCKET NO.  12-10 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran had active military service from June 1967 to September 1970.  This matter comes before the Board on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In October 2013, having determined that the Veteran had submitted new and material evidence sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, including PTSD, the Board remanded the matter for further development.  The matter has been returned to the Board for appellate consideration. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

As noted in the October 2013 remand, the issue of entitlement to service connection for ischemic heart disease secondary to herbicide exposure had been raised by the record, but had not been adjudicated by the Agency of Original Jurisdiction (AOJ).  As the Board had no jurisdiction over it, it was referred to the AOJ for appropriate action.  To date, no action has been taken with regard to the claim.  Therefore, the matter is again REFERRED to the AOJ for appropriate action.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In a statement received in May 2014, the Veteran requested a videoconference or in-person hearing before the Board.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. 
§ 3.103(c) (2014).   

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference or travel board hearing, based on his preference, before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should be associated with the claims folder.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



